internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-137213-01 date date in re legend decedent son taxpayer trust - - - - - child - child - child child - partnership - - llc - date date - dear this is in reference to your date letter and prior correspondence requesting rulings regarding the effect for federal generation-skipping_transfer_tax purposes of the proposed exercise of a power_of_appointment the facts submitted are as follows decedent died testate on date survived by four children son and three daughters one of the children son was the executor of decedent’s estate pursuant to paragraph eighth a of decedent’s will the residue of decedent’s estate was divided into three trusts one each for the benefit of each of decedent’s three daughters taxpayer is one of decedent’s daughters trust one of the three trusts described in paragraph eighth a of decedent’s will was established by the appropriate local court on date for the benefit of taxpayer trust was funded with an interest in partnership pursuant to personal and business reasons partnership was converted to a limited_partnership which in turn was converted to three limited_liability companies one of which is llc currently trust holds a percent interest in llc which in turn holds the interests that were held by the limited_partnership for the benefit of taxpayer and one of taxpayer’s siblings son was the initial trustee of trust after plr-137213-01 son’s death child was appointed by the appropriate local court to serve as trustee of trust child is an adult child of taxpayer and is the current trustee of trust under paragraph eighth the trustee shall pay to or apply for the benefit of taxpayer all of the net_income realized from the corpus in addition the trustee may within his uncontrolled discretion from time to time and in addition to the payment of income pay to or apply for the benefit of taxpayer any amount of corpus that the trustee may desire or determine paragraph eighth a states that trust shall continue until the primary beneficiary taxpayer deceases at which time the trust estate including principal and any accrued and undistributed_income shall be distributed to such one or more of the group consisting of taxpayer’s spouse issue brothers sisters lineal_descendants or any educational or charitable institution either outright or in trust as taxpayer may from time to time appoint provided that in no event may such appointment be directly or indirectly to the primary beneficiary her creditors her estate or the creditors of her estate or in any way discharge any legal_obligation of herself or her estate and such primary beneficiary may exercise her power by appointing an interest outright or in trust subject_to lawful conditions or restraints designated by the primary beneficiary exercise the power by creating new powers of appointment in the objects of the power and confer any administrative_powers and discretions upon the trustee however no interest power or conditions shall be created that would benefit anyone not an object of the power being exercised paragraph eighth b provides that if upon the death of the primary beneficiary the power_of_appointment conferred upon her has not been exercised in a valid manner or has been renounced or released by the primary beneficiary the corpus of trust will be held administered and distributed by the trustee for the benefit of the deceased primary beneficiary’s spouse and children paragraph eighth h provides that if any interest created in the trust or in any instrument exercising a power created in the trust is challenged under the rule_against_perpetuities the trustee must appoint the assets in a manner that will closely approximate the decedent’s distributive intent and that such exercise must be within a reasonable_time after the interest is challenged but not later than the end of the applicable_period of perpetuities computed from the date when the period of perpetuities begins to run on the challenged interest the lives in being used for computing the period of perpetuities shall be those used in determining the validity of the challenged interest plus issue of the decedent who are living at the time the period of perpetuities starts to run on the challenged interest you represent that there have been no additions to trust after date plr-137213-01 taxpayer has four children child child child and child all of whom are living taxpayer proposes to exercise the power_of_appointment granted to her pursuant to paragraph eighth a of decedent’s will in the following manner a the trust estate held for my benefit including both principal and any accrued and undistributed_income shall be divided into as many equal shares as there are children of mine then living and children of mine then deceased leaving descendants then living trustee shall allocate one such equal share to each living child and one such equal share to each group composed of the living descendants of a deceased child each such share shall be distributed or retained in trust as hereafter provided each share allocated to a group composed of the living descendants of a deceased child shall be distributed to such descendants by right of representation subject however to the provisions of subparagraph and following each share allocated to a living child shall be distributed free of trust if any person entitled to outright distribution of a_trust or a portion of a_trust is under twenty-five trustee shall hold and administer that portion of the trust estate for the beneficiary’s benefit income from the portion shall be added to principal and trustee shall pay to or apply for the benefit of the beneficiary as much of the portion as trustee in trustee’s discretion considers necessary for the beneficiary’s maintenance and education when the beneficiary becomes twenty-five trustee shall distribute to him or her the entire portion of the trust estate provided however any trust created by the exercise of this power_of_appointment may not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from date the date of creation of the trust for the benefit of taxpayer under the will of decedent and extending beyond any life in being plus a period of years plus if necessary a reasonable period of gestation the perpetuities period a life in being as used directly above shall mean a descendant of decedent which descendant was living on date on the termination of any trust in accordance with this rule_against_perpetuities such portion share or partial share then held in trust for any living person shall be distributed outright and free of trust to such person as set forth in paragraph eighth a of decedent’s will the exercise of the power_of_appointment by taxpayer as proposed will be effective as of taxpayer’s plr-137213-01 death taxpayer requests the following rulings trust is not subject_to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code the power_of_appointment given to taxpayer pursuant to paragraph eighth a of decedent’s will is not a general_power_of_appointment as defined in sec_2514 or sec_2041 the exercise by taxpayer as proposed of the power given to taxpayer pursuant to paragraph eighth a of decedent’s will will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation- skipping transfer_tax imposed under sec_2601 sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person section a of the tax_reform_act_of_1986 act provides that the gst tax is generally applicable to generation-skipping transfers made after date under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax in the present case trust was irrevocable on date trustee has plr-137213-01 represented that no additions actual or constructive have been made to the trust after that date accordingly pursuant to b a of the act and sec_26_2601-1 trust is not subject_to the gst tax and thus any generation-skipping_transfer under trust is not subject_to the gst tax imposed under sec_2601 a general_power_of_appointment is defined in sec_2041 for federal estate_tax purposes as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate the definition of a general_power_of_appointment under sec_2514 for federal gift_tax purposes is generally the same as that provided in sec_2041 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_26_2601-1 provides that except as provided in sec_26 b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse paragraph eighth a of decedent’s will gives taxpayer the power to appoint the principal and any accrued but undistributed_income to one or more of a group consisting of taxpayer’s spouse issue brothers sisters lineal_descendants or any educational or charitable institution either outright or in trust provided that the property could not be appointed directly or indirectly to taxpayer her creditors her estate or the creditors of her estate or in any way discharge any legal_obligation of herself or her estate thus the testamentary power held by taxpayer to appoint the remainder of trust to taxpayer’s spouse child child child and child or if any of the children of taxpayer who predecease taxpayer to the living descendants of those children or any educational or charitable institution is not a general_power_of_appointment as defined in sec_2041 or sec_2514 because taxpayer could not exercise the power in favor of herself her estate or the creditors of either sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trust the rule_against_perpetuities is described in sec_26_2601-1 as any life in being at the date of creation of the trust plus a period of years plus if plr-137213-01 necessary a reasonable period of gestation if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised the proposed exercise by taxpayer which will be effective on taxpayer’s death of the limited_power_of_appointment in favor of her children who are living on the date of taxpayer’s death and the issue of any child of hers who may have died before that date will not postpone or suspend the vesting or ownership of any interest in trust beyond the rule_against_perpetuities measured from the creation of trust on date thus pursuant to sec_26_2601-1 the exercise of the power by taxpayer will not be treated as an addition constructive or otherwise to trust based on the facts submitted and the representations made the exercise by taxpayer as proposed of the power given to taxpayer pursuant to paragraph eighth a of decedent’s will will not affect the exempt status of trust for generation- skipping transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
